Title: From George Washington to John Posey, 24 September 1767
From: Washington, George
To: Posey, John

 

Sir,
Mount Vernon 24th Septr 1767

Having receivd your Letters of Wednesday last and today, it appear⟨s⟩ very clear to me from them, as well as from some other convincing Circumstances that you are not only reduced to the last Shifts yourself but are determined to involve me in a great deal of perplexity and distress on your Acct also. why else will you press so hard upon me to do more than I have already done, & consented to do, in waiting two years longer for my Money when it is not only inconvenient, but very disadvantageous also for me to do so and when I have informd you as every body else I suppose may also do that the Security I have upon your Lands and Slaves is only answerable for the £750 lent, and Interest. Besides when the nature of that Security is considered, & how much People may differ in their Valuation’s of it, it is not to be wondered at that I shoud be unwilling to risk anythin⟨g⟩ more thereon: For in the first place I do not value your Six Acres bought of Marshall with the Improvements to any thing at all, for Reasons already known to you—True it is if Mr West shoud recover from you, you may have a Remedy against Mr Marshall but in how ample a manner is in the breast of other Men to determine. In the next place, you rate the Land bought of my Brother and the Improvemts to near £700—this at best is only worth what it will fetch & if it sells for half that Sum I will acknowledge myself extreamely mistaken. In the last place by the estimate you sent me sometime ago of your Estate you value the Negroes you were then possessd of to £900 & upwards. Suppose for Argument sake they are worth this, does not every body know that the Smal⟨l⟩ Pox, Goal fever, & many other Malignant disorders may sweep the greatest part of them off where then is the Security? and while I am mentiong this matter it is highly necessary to enquire what is become of Henley, Jacob, Winney, Sylvia, Lett, Sarah, Nan, & Henrietta Farthing, Negroes containd in your Bill of Sale to me but which I see nothing of in the estimate above mentiond. Thus much I have said on a Supposition that I was acting as a Money Lender only, & was looking for clear and Indisputable Surety but in Truth the prospect of gain and advantage to myself was not the motive that led me to advance you this money—twas done to

serve your family & if possible to save your estate from dispersion while there remaind a probability of doing it the same motive therefore (and depend upon it, it is a friendly one) Inclines me to ask what possible Reasons you can have for thinking that by delaying the Sale of some part of your Effects & taking up more money upon Interest will better your fortune when you are adding to the Load of Debt by accumulating Interest—I shoud be glad in the next place to know if you have ever considered the consequences of borrowing money upon the terms you say Colo. Mason will lend it—& surely you have not—to stave of the dreadful hour of resigning part of your possessions into the hands of your Creditors engrosses too much of your thoughts. do not understand by this that I mean to cast any Reflections upon Colo. Mason—No: he tells you in express terms & with candour that he is waiting for an oppertunity of making a purchase which when accomplished he must have his Money again giving you three or 4 Months notice—It is As likely therefore that he may call for it in Six months as in a longer time because the distress of the Country & number of Estates which are daily advertising affords great prospect of purchasing to advantage—what then is to be done in this case? one of these three things certainly—either that Colo. Mason must wait till he can recover his Debt in a course of Law, by which means your own, as well as the honour of your Bondsman must suffer. Or that the Security must pay the Money out of his own Pocket which perhaps might reduce him to the utmost distress—or lastly that your Negroes must be immediately exposed to Sale for ready money after short notice (whereas they might now be Sold on Credit for perhaps at least 25 pr Ct more) in order to raise this Sum and this probably in the midst of a Crop—these being things wo⟨r⟩thy of consideration I woud recommend them to your serious reflection before you finally determine. Was the money to be had of those who prefer lending it on Interest to other methods of disposing of it, and you had in the first place a prospect of keeping of it for sometime, and in the next a moral certainty of raising the Sum with the Interest by the expiration of it there woud then be a propriety in your borrowing and I shoud feel pleasure in procuring it to you, but really I cannot see that you have any one good end to answer by it; on the contrary I am much misinformd if you were to get

£300 to morrow to stop the Suits and demands that are already commenced if there woud not be £300 more wanting in less than Six Months for the same purpos⟨e⟩ so that there appears no probability of its happily ending for as to your promising, or expecting to do this & that you must give me leave to say that it is Works and not Words that People will judge from—and where one Man deceives another from time to time his word being disregarded all confidance is lost.
However, after having endeavourd to let you see in what light this matter appears to me & to set forth the evil consequences of taking Money upon these terms I shall conclude with telling you, that if you are absolutely determind to prefer this method to any other of procuring present relief I will become your Security to Colo. Mason for Three hundd pounds on Conditions that you do at the sametime add other thing⟨s⟩ to my present security that are under no Incumbrance to any Perso⟨n⟩ whatsoever and allow me the absolute Right and priviledge (as you yourself proposd) of disposing of them for ready money to answer Colo. Masons demand whensoever made and that some Lawyer (Mr Ellzey I woud choose) shoud draw a Bill of Sale or Instrument of Writing to this purpose without running me to any cost that it may be authentick and binding—but I once more caution you agt a Measure of this kind as it may be destructive of your Estate in as much as the Money can be paid no otherwise than by an immediate Sale of your Effects (when calld for) and I can see no benefit that will result from the protraction. It is from these Reasons, & a Conviction that you will as unwilling then, as now part from your Estate that I dread the consequences of joining you in such a Bond knowing that after all I have, or can do more will still be requird & as little content given this makes me ardently wish that some person or other woud take up my Security & pay me the money that I might be entirely clear of it for I do not want to avail my self of any sort of advantages, being Sir Yr Very Hble Servt

Go: Washington


P.S. I have this Instant been informd, that you have declard you paid me all you owed me except abt £20—does such disengenuity as this deserve any favour at my hands? I think any body might readily answer for you No.

